Motion for leave to appeal to the Court of Appeals granted. Stay granted, provided appellant be ready to argue the appeal at the earliest. day possible, under the practice and the rules or directions of the Court of Appeals, and the following questions are certified: First. Does the complaint herein state a cause of action for an injunction? Second. Has the board of estimate and apportionment of the city of New York power to authorize the commissioner of plant and structures of said city legally to establish, to maintain, and to work motor vehicle lines in the streets of said city? Third. Do the Public Service Commissions Law and the Transportation Corporations Law apply to motor vehicle lines which are attempted to be worked by the commissioner of plant and structures of the city of New York under vote therefor from the board of estimate and apportionment of said city? Fourth. Does section 74 of the Greater New York charter* apply to motor vehicle lines attempted to be worked by the commissioner of plant-and structures of the city of New York under the vote of the board of estimate and apportionment of said city? Jenks, P. J., Rich, Putnam, Kelly and Jaycox, JJ., concur. [See 191 App. Div. 737.]

See Laws of 1901, chap. 466, § 74, as added by Laws of 1914, chap. 467.—[Rep.